Citation Nr: 1760861	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for Raynaud's syndrome.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In September 2015, the Veteran testified at a videoconference hearing.  A transcript of the hearing has been associated with the record.

The appeal was remanded in January 2016 and returns to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for Raynaud's syndrome, the Veteran has alleged that he experienced in-service frostbite and cold while stationed in northern Germany.  He said that in his capacity as a field mechanic, he worked on vehicles without gloves.  In a September 2015 statement, the Veteran's brother wrote that the Veteran would write home during his service, saying that his job as a field mechanic was hard and that he was "cold, wet, and dirty" and got frostbite, but that he was just doing his job.  VA treatment records show a diagnosis of Raynaud's syndrome.  The evidence thus shows the allegation of an in-service incident and a current diagnosis.  The Veteran has not been provided with an examination addressing the etiology of his Raynaud's syndrome, and the AOJ should arrange for such examination to occur.

With respect to his claims for prostate cancer and hypertension, the Veteran has asserted that those conditions are due to exposure to chemicals and asbestos-related materials.  See, September 2013 RO Informal Conference Report.  Specifically, he advised that he was exposed to many types of chemicals and fluids such as brake fluids and hydraulic fluids and he did not have a mask.  Id.  At his September 2015 Board hearing, he stated that he witnessed spraying of vegetation in the fields where he worked.  He said the substance being sprayed was blue.  See, Board Transcript at p. 26.  He was not sure if it was Agent Orange.

He currently has diagnoses of and receives treatment for prostate cancer and hypertension.  See, VA treatment records. 

Initially, the Board notes that prostate cancer is a presumptive disease that results from exposure to Agent Orange and other herbicides.  See 38 C.F.R. § 3.309 (e).  A review of the record, however, fails to demonstrate any efforts to verify if the Veteran was in fact exposed to herbicide agents or any other chemicals while deployed, and if so, what levels of exposure.  To this end, if the Veteran was exposed to any such chemicals or agents, no VA examination has been afforded to the Veteran to determine the etiology of the Veteran's prostate cancer or hypertension.  As such, remand is required for development to verify the Veteran's asserted exposure to herbicide agents (Agent Orange and others) and/or other chemicals, and to afford VA examinations to determine whether a nexus exists between any aspect of his military service and his current disabilities of hypertension and prostate cancer.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  In a claim for service connection, evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appropriate federal custodian and request records concerning the Veteran's potential exposure to herbicides, including herbicide agents to include Agent Orange, and other chemicals while stationed in Germany from 1966 to 1969, and then issue a formal finding as to the Veteran's herbicide/chemical exposure in service.  The finding should consider the Veteran's September 2015 Board hearing testimony.

2.  Then, afford the Veteran a VA examination to assess his claimed prostate cancer.  A copy of the claims file should be provided to, and reviewed by the examiner.  Upon review of the evidence of record, and after examination of the Veteran, the examiner should respond to the following:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any verified exposure to any herbicide agents or chemicals?

3.  Afford the Veteran a VA examination to assess his claimed hypertension.  A copy of the claims file should be provided to, and reviewed by the examiner.  Upon review of the evidence of record, and after examination of the Veteran, the examiner should respond to the following:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or within one year of service, or is related to any in-service disease, event, or injury, to include any verified exposure to any herbicide agents or chemicals?

* In so answering, the examiner is asked to consider the Veteran's blood pressure readings in service which show an increase in systolic pressure at service separation.

4.  Afford the Veteran a VA examination to assess the nature and origin of the Veteran's Raynaud's syndrome.  A copy of the claims file should be provided to, and reviewed by the examiner.  Upon review of the evidence of record, and after examination of the Veteran, the examiner should respond to the following:

* Is it at least as likely as not (50 percent or greater probability) that the Veteran's Raynaud's syndrome had its clinical onset during active service or within one year of service, or is related to any in-service disease, event, or injury in service?  The examiner should address all pertinent evidence, specifically including the Veteran's contentions that he was subjected to severe cold while stationed in northern Germany during his period of service and the various treatment records showing that the Veteran currently suffers from Raynaud's syndrome.

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  The case should then be returned to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




